Exhibit 10.3
AMENDMENT NO. 2
TO
MANAGEMENT SERVICES AGREEMENT
     THIS AMENDMENT NO. 2 TO MANAGEMENT SERVICES AGREEMENT (this “Amendment”) is
made and entered into effective as of April 30, 2009 by and between Virtual
Radiologic Corporation, a Delaware corporation (“VRC”), Virtual Radiologic
Professionals of Illinois, S.C., an Illinois professional corporation (the
“Practice”) and Eduard Michel, M.D., who is hereby joined as a party to the
Agreement (as defined below) solely with respect to the provisions of
Sections 12.1 thereof, as modified by this Amendment. VRC, the Practice and
Dr. Michel are referred to herein each individually as a “party,” and together
the “parties.”
     WHEREAS, VRC and the Practice entered into that certain Management Services
Agreement effective January 1, 2006, as amended (the “Agreement”);
     WHEREAS, pursuant to the Agreement, VRC provides systems infrastructure and
management and administrative services to the Practice in order to permit the
Practice to devote its full effort to the performance of professional radiology
services on behalf of physician groups and other customers of the Practice;
     WHEREAS, the Practice is a single stockholder professional corporation, and
the parties wish to ensure for an orderly transition of the ownership of the
Practice in certain circumstances to an individual who is qualified to own the
shares of the Practice.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
on the terms and subject to the conditions herein set forth, the Parties have
agreed and do hereby agree as follows:
1. Section 12.1 of the Agreement is amended and restated to read as follows:
     Section 12.1 Redemption, Sale to Substitute Stockholder.
Upon the occurrence of any of the following events, the shares held by any
then-current stockholder of the Practice will automatically be redeemed by the
Practice, and the Practice, without the need for any further action by any
Practice stockholder, officer or director, will immediately sell such shares to
an individual who is qualified to hold such shares under Delaware law:
(i) Death of the stockholder;
(ii) Disability of the stockholder;

 



--------------------------------------------------------------------------------



 



(iii) The stockholder’s “disqualification” within the meaning of the Illinois
Professional Service Corporation Act;
(iv) Actual or proposed voluntary or involuntary transfer of shares, whether by
court or otherwise, including, without limitation, by reason of the bankruptcy
or divorce of a stockholder;
(v) Actual or threatened breach of this Management Agreement by the stockholder;
or
(vi) Any other action or inaction which, in the opinion of VRC following due
consultation with appropriate professionals, would jeopardize the provision of
professional medical services provided by the Practice or any of VRC’s
affiliated medical practices.
VRC shall administer and execute any redemption and subsequent sale of shares
under this Section as part of VRC’s duties under this Agreement, including
without limitation, the designation of an individual to purchase the shares who
is qualified to hold the shares under Delaware law. The consideration for both
any redemption and sale subsequent to a redemption under this Section shall be
the lower of the purchase price paid for such shares by the relevant stockholder
or the book value of such shares. Each stockholder of the Practice, on behalf of
the stockholder and such stockholder’s successors and assigns, agrees to execute
and deliver such instruments and take such other actions as VRC or the Practice
may require in order to carry out the redemption and sale of shares as provided
in this Section 12.1.
2. Section 12.2 of the Agreement is amended and restated to read as follows:
Section 12.2 Conduct of Business Following Redemption. In the case of redemption
by the Practice as a result of any of the events described in Section 12.1, the
Practice agrees that it will conduct its business in the ordinary course and
will comply with all obligations which it is subject to, including, but not
limited to this Management Agreement and all client agreements.
          A. Capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Agreement.
          B. All of the terms, provisions, covenants, conditions, and
obligations of this Amendment shall be binding upon, and inure to the benefit
of, the successors in interest and permitted assigns of the parties hereto.

 



--------------------------------------------------------------------------------



 



          C. All other provisions of the Agreement shall remain in full force
and effect.
     IN WITNESS WHEREOF, the parties have duly executed this Amendment.

                  VIRTUAL RADIOLOGIC CORPORATION    
 
           
 
  By:   /s/ Robert C. Kill    
 
           
 
           
 
  Title:   President and Chief Executive Officer    
 
                VIRTUAL RADIOLOGIC         PROFESSIONALS OF ILLINOIS, S.C.    
 
           
 
  By:   /s/ Eduard Michel, M.D.    
 
           
 
           
 
  Title:   President    
 
                /s/ Eduard Michel, M.D.                   Eduard Michel, M.D.  
 

 